                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE CENTER FOR INVESTIGATIVE                       Case No. 18-cv-02414-DMR
                                         REPORTING, et al.,
                                   8
                                                        Plaintiffs,                         ORDER ADMINISTRATIVELY
                                   9                                                        CLOSING CASE
                                                 v.
                                  10
                                         DEPARTMENT OF LABOR,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The court has received the parties’ joint status report requesting the court stay this case

                                  14   pending the United States Supreme Court’s decision in Food Marketing Institute v. Argus Leader

                                  15   Media. [Docket No. 18.] The court orders the administrative closure of this case. The parties

                                  16   shall reopen the case by filing a proposed briefing schedule with this court within five days of the
                                                                                                                 ISTRIC
                                  17   Supreme Court’s decision.
                                                                                                            TES D      TC
                                                                                                          TA
                                  18
                                                                                                                                O
                                                                                                     S




                                                                                                                                 U
                                                                                                    ED




                                                                                                                         DERED    RT
                                  19          IT IS SO ORDERED.
                                                                                                UNIT




                                                                                                                 O OR
                                  20   Dated: March 4, 2019                                              IT IS S
                                                                                                                                        R NIA
                                  21                                                     ______________________________________
                                                                                                                       M. Ryu
                                                                                                NO




                                                                                                       Donna M. Ryu
                                                                                                             D o n n a
                                                                                                       JudgeMagistrate
                                                                                                                                        FO


                                  22                                                           United States           Judge
                                                                                                  RT




                                                                                                                                    LI




                                  23                                                                     ER
                                                                                                    H




                                                                                                                                A




                                                                                                              N                     C
                                                                                                                                F
                                  24                                                                              D IS T IC T O
                                                                                                                        R
                                  25

                                  26
                                  27

                                  28
